                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE


SARAH MARIA PAULA ALICIA                          )
MOSELEY,                                          )
                                                  )
         Plaintiff,                               )
                                                  )   CIVIL CASE NO. 03:19-cv-0608
v.                                                )
                                                  )   JUDGE RICHARDSON
MEHARRY MEDICAL COLLEGE                           )
                                                  )
                                                  )   JURY DEMAND
         Defendant.                               )


     DEFENDANT'S MOTION AND MEMORANDUM OF LAW IN SUPPORT OF ITS
        MOTION FOR EXPEDITED DISCOVERY AND CASE MANAGEMENT
                            CONFERENCE

         For the following reasons, Meharry Medical College (“MMC”) respectfully moves this

Court to set an order for expedited discovery and an expedited case management conference.

                                          ARGUMENT

         Fed. R. Civ. P. 26(d) provides for the timing of discovery and states in pertinent part as

follows: “A party may not seek discovery from any source before the parties have conferred as

required by Rule 26(f), except in a proceeding exempted from initial disclosure under Rule

26(a)(1)(B), or when authorized by these rules, by stipulation, or by court order.” (Emphasis

added). The Advisory Committee Notes to Rule 26(d) provide that discovery before the Rule

26(f) conference “will be appropriate in some cases, such as those involving requests for a

preliminary injunction or motions challenging personal jurisdiction.” Fed. R. Civ. P. 26(d)

1993 Advisory Committee Notes. (Emphasis added). The Sixth Circuit has no binding precedent

which instruct how to evaluate a motion for expedited discovery. Nonetheless, courts within the

Sixth Circuit have repeatedly endorsed the view that expedited discovery may be appropriate in
                                                 1

4814‐5795‐2166
     Case 3:19-cv-00608 Document 27 Filed 09/18/19 Page 1 of 3 PageID #: 225
cases in which a preliminary injunction is sought. (See, e.g., S.E.C. v. Wilson, 2012 WL 5874456

(E.D.Mich. Nov.20, 2012) (granting leave to immediately schedule depositions and issue written

discovery requests where a preliminary injunction request was pending); Tenn. Guardrail, Inc. v.

Tenn. Dept. of Transp., 2011 WL 5153086, at *4–5 (M.D.Tenn. Oct.28, 2011) (setting a

preliminary injunction hearing and ordering expedited discovery to take place in advance of the

hearing); USEC Inc. v. Everitt, 2009 WL 152479 (E.D.Tenn. Jan.22, 2009).

         Here, a preliminary injunction is pending. (Plaintiff’s Motion for Ex Parte Temporary

Restraining Order) (hereinafter, “Plaintiff’s Motion”). Plaintiff has moved this Court for an

injunction prohibiting MMC from requesting that she attend the rotations in the facilities located

outside of Nashville. (Plaintiff’s Motion). Plaintiff is scheduled to participate in six clinical

rotations. (Declaration of Ronette Adams-Taylor, ¶ 5). Given the rotation schedule, Plaintiff's

requests will arise repeatedly throughout the course of the semester because more than one of her

Fall semester clerkships are located outside of Nashville. (Declaration of Ronette Adams-Taylor,

¶ 5). Given the frequency with which Plaintiff is expected to travel to attend her scheduled

rotations, MMC should be granted the opportunity to proceed with discovery on an expedited

basis. Otherwise, the parties can be expected to repeatedly litigate requests for injunctions,

thereby permitting Plaintiff to use the pace of the litigation process to bypass MMC’s scheduled

curriculum, which would render the enforcement of its rotation schedule moot.

                                        CONCLUSION


         MMC seeks discovery within a timeframe reasonable to the circumstance. For the

foregoing reasons, Defendant’s Motion for Expedited Discovery and Case Management

Conference should be granted.


                                                2

4814‐5795‐2166
     Case 3:19-cv-00608 Document 27 Filed 09/18/19 Page 2 of 3 PageID #: 226
                                                  Respectfully submitted,

                                                  s/ Mark A. Baugh
                                                  Mark A. Baugh, BPR No. 015779
                                                  BAKER, DONELSON, BEARMAN,
                                                  CALDWELL & BERKOWITZ, P.C.
                                                  Baker Donelson Center
                                                  211 Commerce Street, Suite 800
                                                  Nashville, Tennessee 37201
                                                  Telephone (615) 726-5600
                                                  Facsimile (615) 744-5760

                                                  Attorney for Defendant
                                                  Meharry Medical College



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of September, 2019, a copy of the foregoing
Defendant's Motion and Memorandum of Law in Support of its Motion for Expedited Discovery
and Case Management Conference was filed electronically. Notice of this filing will be served
by operation of the Court’s electronic filing system to counsel for parties below. Counsel for
parties may access these filings through the Court’s electronic filing system:

         Joyce Williams Cooper
         Lloyd David Ronin
         Agee Owens & Cooper, LLC
         110 N. Spring Street, Suite 100
         McMinnville, TN 37110

         Attorneys for Plaintiff


                                                  s/ Mark A. Baugh
                                                  Mark A. Baugh




                                              3

4814‐5795‐2166
     Case 3:19-cv-00608 Document 27 Filed 09/18/19 Page 3 of 3 PageID #: 227
